DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed April 12, 2021.
Claims 1-3, 8, 10, 15 and 22 have been amended.  Claims 1-6, 8-25, 27 and 28 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021has been entered.
 
Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive.

Applicant’s argument with respect to claim 1 have been considered but they are moot in view of the new grounds of rejection.  Examiner suggests more clearly tying the locking feature to the recap notification feature.  For example, replying to a recap message would normally remove the recap flag but replying to a locked recap message does not remove the recap flag.

Applicant argues Lipton combining teachings from two different embodiments would be unobvious.  Applicant argues that the markers already have time frames built into them and as such notification times would not need to be set by the user.  Examiner disagrees.  Paragraph [0046] of Lipton discloses the steps are periodically repeated until the recipient performs the action required in the message.  As understood by the examiner, this indicates that the reminders would be sent multiple times rather than a single time.  Accordingly, marking a message as “response required this week”, would not only receive the single reminder at the end of the week but rather reminders that are periodically repeated before the deadline.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0245925 to Guha et al. (hereinafter “Guha”) and further in view of US Pub. No. 2005/0240655 to Lipton et al. (hereinafter “Lipton”) and further in view of US Pub. No. 2012/0071135 to Hu (hereinafter “Hu”).

As to Claim 1, Guha discloses a method comprising: 
maintaining, by a server, message status information for a plurality of messages, the message status information comprising an indicator for each message of the plurality of messages that indicates if a reply is required (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from ;
[receiving a first user selection to turn recap notifications on and receiving a second user selection to set a notification time], 
[where turning the recap notifications on enables a recap view to be shown at the set notification time], 
where the recap view includes any threads with one more messages for which reply is required by a first client device according to the message status information (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Figure 17 of Guha discloses the invention being used with Gmail’s conversation view, which lists threads), and 
where the recap view includes only the threads with one more messages for which reply is required by the first client device according to the message status information (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents ;
[receiving a user request at the first client device to lock a message of the plurality of messages]; 
[locking the message of the plurality of messages to form a locked message];  
providing the recap view to the first client device at the set notification time, wherein the recap view is displayed on a display of the first client device, and wherein the one or more messages for which reply is required include the [locked] message (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user); then
[receiving a request to delete the locked message]; and 
[not allowing deletion of the locked message] and then
maintaining the [locked] message and a thread corresponding to the locked message in the recap view displayed via the display of the first client device, the recap view configured to include any and only the threads with one or more messages for which reply is required by the first client device, where maintaining the [locked] message in the recap view includes continuing to display the [locked] message in the recap view (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  . 
Guha does not explicitly disclose receiving a first user selection to turn recap notifications on and receiving a second user selection to set a notification time and where turning the recap notifications on enables a recap view to be shown at the set notification time.
Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response. This determination could be based on a reading of the contents of the message.  At this point, after the determination that an action is required in response to the message, in step 59, the recipient will mark each message that requires a response based on a response priority.  Paragraph [0046] of Lipton discloses the monitoring process can set arbitrary parameters to determine when to check for completion of a required action. This monitoring process will make periodic checks to determine whether the recipient has completed the required action, step 69. These check periods can be arbitrarily created, can be based on information attached to the original message or can be established by the message recipient.  If in step 69, the determination is that the recipient has not taken action, step 70 sends a response reminder to the recipient that an action is required for that message. The steps 68, 69 and 70 can be periodically repeated until the recipient performs the action required in the message.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the message management system as disclosed by Guha, with having reminders as disclosed by Lipton.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Guha and Lipton are directed toward the 
Guha does not explicitly disclose receiving a user request at the first client device to lock a message of the plurality of messages and locking the message of the plurality of messages to form a locked message and receiving a request to delete the locked message and not allowing deletion of the locked message and maintain the locked message.
However, Hu discloses this.  Paragraph [0016] of Hu discloses the setting module 14 is used for setting different reference conditions. The reference conditions includes the names or telephone numbers of message senders, receiving time of the messages, groups, such as a family group, friend group, stored in the mobile terminal 10. The input module 15 is used for receiving the names or telephone numbers input by users.  Paragraph [0015] of Hu discloses the locking module 12 is used for locking the selected message according to the message number. When the selected message is locked, users cannot delete the selected message.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the message management system as disclosed by Guha, with locking messages as disclosed by Hu.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Guha and Hu are directed toward the management of messages on a device and as such it would be obvious to use the techniques of one on the other.

As to Claim 4, Guha-Lipton-Hu discloses the method of claim 1, further comprising: 
determining, by the server, that a message sent to the first client device requires a reply by the first client device (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with ; and 
updating the message status information to indicate that the message requires a reply (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user). 

As to Claim 5, Guha-Lipton-Hu discloses the method of claim 4, wherein determining, by the server, that a message sent to the first client device requires a reply by the first client device, comprises: 
reviewing the message for inquiry words (Paragraph [0107] of Guha discloses the action detector is a module responsible for detecting action items (i.e., intents of questions or requests) in the email messages). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Guha-Lipton-Hu and further in view of US Pat. No. 8341177 to Bezbaruah et al. (hereinafter “Bezbaruah”).

As to Claim 2, Guha-Lipton-Hu discloses the method of claim 1.  Guha-Lipton-Hu does not explicitly disclose further comprising receiving a request to place a locking status from an authorized system administrator via an administration system, and locking one or more messages responsive to receiving the request to place the locking status, where the administration system is operated by a business providing a messaging client for the first client device. 
However, Bezbaruah discloses this.  Column 5 lines 13-17 of Bezbaruah discloses Control module 212 can, in some embodiments, implement a user interface that allows an archive administrator or user to input and view archival policies, perform searches on archived electronic communications, view search results, and/or configure the behavior of archive server 102.  Column 1 lines 20-30 of Bezbaruah disclose many corporations archive the emails sent by and received from employees.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the message management system as disclosed by Guha, with an administrator setting archive rules as disclosed by Bezbaruah.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Guha and Bezbaruah are directed toward the management of messages on a device and as such it would be obvious to use the techniques of one on the other.

As to Claim 3, Guha-Lipton-Hu-Bezbaruah discloses the method of claim 2, where the request to place the locking status includes requesting to place the locking status on a specific user, and where messages associated with the specific user are locked responsive to receiving the request to place the locking status on the specific user (Column 6 lines 2-5 of Bezbaruah disclose the policies can identify electronic communications to archive and/or dereference based upon criteria such as sender; receiver, subject, content, size, date, and the like.  Paragraph [0016] of Hu discloses the setting module 14 is used for setting different reference conditions. The reference conditions includes the names or telephone numbers of message . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guha-Lipton-Hu and further in view of US Pub. No. 2015/0215253 to Vemuri et al. (hereinafter “Vemuri”).

As to Claim 6, Guha-Lipton-Hu discloses the method of claim 1, further comprising: 
determining, by the server, that a message in the recap view has been replied to by the first client device (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices); and 
updating the message status information by the server such that the message will be removed from the recap view (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices). 
	Vemuri further discloses this.  Paragraphs [0061] and [0062] of Vemuri disclose the task removal unit 405 may be configured to manage removal of tasks from that list automatically, 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the message analysis system as disclosed by Guha, with removing tasks after responses as disclosed by Vemuri.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Guha and Vemuri are directed toward message analysis systems and as such it would be obvious to use the techniques of one in the other.

Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guha and further in view of Lipton and further in view of US Pub. No. 2013/0024780 to Sutedja et al. (hereinafter “Sutedja”).

As to Claim 8, Guha discloses a messaging system comprising: 
a database operative to store message status information for a plurality of messages for a plurality of client devices (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0014] of Guha discloses the embodiment is on an end or client device like a phone, email or tablet, or on a server as a backend web service); 
a server, operatively coupled to the database (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from , the server operative to: 
maintain the message status information for a plurality of messages, the status information comprising an indicator for each message that indicates if a reply is required, wherein the message status information is determined by a message type engine (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0014] of Guha discloses the embodiment is on an end or client device like a phone, email or tablet, or on a server as a backend web service); and 
[receiving a first user selection via a first client device to turn recap notifications on, and receive a second user selection via the first client device to set a notification time]
provide a recap view to the first client device of only messages for which a reply is required by the first client device according to the message status information, the recap view displayed on a display of the first client device, wherein user removal of messages from the recap view is enabled (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0182] of Guha discloses Emails can be deferred , 
receive a user removal request for a selected message of the messages from the recap view (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0182] of Guha discloses Emails can be deferred by the User on detection of an Action Item.  Figure 14 of Guha discloses Deferred items being a separate category from action items) 
removed the selected message and [remove a corresponding thread] of the selected message from the recap view responsive to the user removal request, wherein the removal of the selected message and [the corresponding thread] does not delete the message and [the corresponding thread] (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0182] of Guha discloses Emails can be deferred , and
display the recap view with the selected message and [the corresponding thread] removed (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0182] of Guha discloses Emails can be deferred by the User on detection of an Action Item.  Figure 14 of Guha discloses Deferred items being a separate category from action items).
Guha does not explicitly disclose handling receiving a first user selection via a first client device to turn recap notifications on, and receive a second user selection via the first client device to set a notification time.
However, Lipton discloses this.  Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response. This determination could be based on a reading of the contents of the message.  At this point, after the determination that an action is required in response to the message, in step 59, the recipient will mark each message that requires a response based on a response priority.  Paragraph [0046] of Lipton discloses the monitoring process can set arbitrary parameters to determine when to check for completion of a required action. This monitoring process will make periodic checks to determine whether the recipient has completed the required action, step 69. These check periods can be arbitrarily 
	Examiner recites the same rationale to combine used for claim 1.
	Guha does not explicitly disclose handling a corresponding thread.
	However, Sutedja discloses this.  Paragraph [0108] of Sutedja discloses it can be appreciated that the embodiments described herein provide an electronic device, messaging client, and method by which a selected single-message action can be applied to a message contained in a multiple-message thread without requiring express selection of the individual message in the thread. This feature is particularly useful where the messaging client displays the contents of a message inbox (or other folder) in an aggregated view in which only groups or threads of messages are listed, rather than individual messages. These embodiments thus avoid the need to expressly display a listing of individual messages in a graphical user interface in order to be able to select an individual message to which the single-message action is to be applied.
	 It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the message management system as disclosed by Guha, with effecting threads as disclosed by Sutedja.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Guha and Sutedja are directed toward the management of messages on a device and as such it would be obvious to use the techniques of one on the other

As to Claim 9, Guha-Lipton-Sutedja discloses the messaging system of claim 8, where the corresponding thread is associated with a second client device in communication with the first client device (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Figure 11 of Guha discloses presenting emails). 

As to Claim 10, Guha-Lipton-Sutedja discloses the messaging system of claim 9, wherein the server is further operative to: 
receive a further user selection turning recap notifications off (Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response. This determination could be based on a reading of the contents of the message.  At this point, after the determination that an action is required in response to the message, in step 59, the recipient will mark each message that requires a response based on a response priority). 

As to Claim 11, Guha-Lipton-Sutedja discloses the messaging system of claim 8, wherein the server is further operative to: 
determine that a message sent to the first client device requires a reply by the first client device (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user); and 
update the message status information in the database to indicate that the message requires a reply (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user). 

As to Claim 12, Guha-Lipton-Sutedja discloses the messaging system of claim 11, wherein the server is further operative to determine that a message sent to the first client device requires a reply by the first client device by reviewing the message for inquiry words (Paragraph [0107] of Guha discloses the action detector is a module responsible for detecting action items (i.e., intents of questions or requests) in the email messages). 

As to Claim 14, Guha-Lipton-Sutedja discloses the messaging system of claim 8, wherein the user removal of the messages from the recap view includes removing the messages from the recap view without sending a reply to the messages, and removing the messages from the recap view without scheduling a reply to the messages (Paragraph [0182] of Guha discloses Emails can be deferred by the User on detection of an Action Item.  Figure 14 of Guha discloses Deferred items being a separate category from action items). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guha-Lipton-Sutedja and further in view Vemuri.

As to Claim 13, Guha-Lipton-Sutedja discloses the messaging system of claim 8, wherein the server is further operative to: 
determine that a message in the recap view has been replied to by the first client device (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices); and 
update the message status information such that the message will be removed from the view (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices). 
Vemuri further discloses this.  Paragraphs [0061] and [0062] of Vemuri disclose the task removal unit 405 may be configured to manage removal of tasks from that list automatically, based on specific user actions or system inferences. Example user actions include: a) The user makes a non-trivial response to the message.
	Examiner recites the same rationale to combine used for claim 6.

Claims 15-17, 19, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Guha and further in view of Lipton.

As to Claim 15, Guha discloses a method comprising: 
establishing, by a first client device, an Internet Protocol (IP) connection with a server (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which ; 
receiving, by the first client device, a plurality of messages with each message including a status indicator from the server that indicates whether a reply is required (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0014] of Guha discloses the embodiment is on an end or client device like a phone, email or tablet, or on a server as a backend web service); and
[receiving a first user input at a first client device to select a recap settings view, and turning a recap notification of the first client device on responsive to receiving the first user input
receiving a second user input at the first client device, where the second user input received at the first client device sets a notification time and
responsive to both the recap notification being turned on and the notification time being set] displaying on a display of the first client device, a recap view showing messages that require a reply based on the messages' corresponding status indicators from the server [at the notification time] (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email 
[wherein the first user input turning the recap notification on enables the recap view to be shown for messages the require reply at the notification time set]. 
	Guha does not explicitly disclose receiving a first user input at a first client device to select a recap settings view, and turning a recap notification of the first client device on responsive to receiving the first user input and receiving a second user input at the first client device, where the second user input received at the first client device sets a notification time and responsive to both the recap notification being turned on and the notification time being set and at the notification time and wherein the first user input turning the recap notification on enables the recap view to be shown for messages the require reply at the notification time set.
	However, Lipton discloses this.  Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response. This determination could be based on a reading of the contents of the message.  At this point, after the determination that an action is required in response to the message, in step 59, the recipient will mark each message that requires a response based on a response priority.  Paragraph [0046] of Lipton discloses the monitoring process can set arbitrary parameters to determine when to check for completion of a required action. This monitoring process will make periodic checks to determine whether the recipient has completed the required action, step 69. These check periods can be arbitrarily created, can be based on information attached to the original message or can be established by the message recipient.  If in step 69, the determination is that the recipient has not taken action, step 70 sends a response reminder to the recipient that an action is required for that message. The 
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the message management system as disclosed by Guha, with having reminders as disclosed by Lipton.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Guha and Lipton are directed toward the management of messages on a device and as such it would be obvious to use the techniques of one on the other.

As to Claim 16, Guha-Lipton discloses the method of claim 15 wherein the notification time is a predetermined time of day, and wherein the recap settings view is displayed responsive to inputs received to a thread view and a display settings menu (Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response. This determination could be based on a reading of the contents of the message.  At this point, after the determination that an action is required in response to the message, in step 59, the recipient will mark each message that requires a response based on a response priority.  Paragraph [0046] of Lipton discloses the monitoring process can set arbitrary parameters to determine when to check for completion of a required action. This monitoring process will make periodic checks to determine whether the recipient has completed the required action, step 69. These check periods can be arbitrarily created, can be based on information attached to the original message or can be established by the message recipient.  If in step 69, the determination is that the recipient has not taken action, step 70 sends a response reminder to the recipient that an action is required for that message. The steps 68, 69 and 70 can be periodically . 

As to Claim 17, Guha-Lipton discloses the method of claim 15, further comprising: 
displaying the recap view as a plurality of threads via an IM client, where each thread corresponds to communication with a different client device corresponding to a different user, in communication with the first client device, where each thread comprises a message requiring a reply by the first client device (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Figure 11 of Guha discloses presenting emails.  Paragraph [0040] of Guha discloses the method works for any text provided from any source including email and messages from a messaging application like chat or instant messaging (IM)). 
	
As to Claim 19, Guha-Lipton discloses the method of claim 16, wherein the recap settings view includes a recap notifications on/off setting, wherein the first user input is to the recap notifications on/off setting of the recap settings view to turn the recap notification on, wherein the recap view is not displayed at the notification time responsive to the recap notification being turned off, wherein the recap settings view further includes a notifications time setting, and wherein the second user input is to the notifications time setting of the recap settings view to set the notification time (Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response.  As such, messages that do not require a follow up will have no notification turned on.  Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response. This determination could be based on a reading of the contents of the message.  At this point, after the determination that an action is required in response to the message, in step 59, the recipient will mark each message that requires a response based on a response priority.  Paragraph [0046] of Lipton discloses the monitoring process can set arbitrary parameters to determine when to check for completion of a required action. This monitoring process will make periodic checks to determine whether the recipient has completed the required action, step 69. These check periods can be arbitrarily created, can be based on information attached to the original message or can be established by the message recipient.  If in step 69, the determination is that the recipient has not taken action, step 70 sends a response reminder to the recipient that an action is required for that message. The steps 68, 69 and 70 can be periodically repeated until the recipient performs the action required in the message.  Wherein setting the follow up and periods are understood to have corresponding interfaces to be set). 

As to Claim 20, Guha-Lipton discloses the method of claim 15, wherein the recap settings view further includes a save settings button (Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response. This determination could be based on a reading of the contents of the message.  At this point, after the determination that an action is required in response to the message, in step 59, the recipient will 

As to Claim 22, Guha discloses a client device comprising: 
a transceiver, operative to establish a wireless Internet Protocol (IP) connection with a server (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0014] of Guha discloses the embodiment is on an end or client device like a phone, email or tablet, or on a server as a backend web service); 
a display (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display); and 
at least one processor, operatively coupled to the transceiver and to the display, the processor operative to: 
receive a plurality of messages with each message including a status indicator from the server that indicates whether a reply is required (Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Paragraph [0014] of Guha discloses the embodiment is on an end or client device like a phone, email or tablet, or on a server as a backend web service);
[receive a first user input at the client device that turns a recap notification on
receive a second user input at the client device that sets a notification time of a timer setting
responsive to both the recap notification being turned on and receiving the notification time] 
[display a recap view via the client device on the display responsive to detecting expiration of the timer setting, the time setting indicating the notification time and
display the recap view at the time of expiration of the timer setting,]
where the recap view shows any threads with one more messages that require reply based on the messages' corresponding status indicators at the notification time, and 
where the recap view shows only threads with one or more messages that require a reply based on the messages' corresponding status indicators [at the notification time], (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  
receive a manual timer bypass user input and display the recap view on the display responsive to receiving the manual time bypass user input and [then automatically reset the time setting to the notification time] (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user). 
Guha does not explicitly disclose receive a first user input at the client device that turns a recap notification on and receive a second user input at the client device that sets a notification time of a timer setting and display a recap view via the client device on the display responsive to detecting expiration of the timer setting, the time setting indicating the notification time and display the recap view at the time of expiration of the timer setting and responsive to both the recap notification being turned on and receiving the notification time and at the notification time and then automatically reset the time setting to the notification time.
	However, Lipton discloses this.  Paragraph [0043] of Lipton discloses the recipient opens message and determines that this requires a follow-up response. This determination could be based on a reading of the contents of the message.  At this point, after the determination that an action is required in response to the message, in step 59, the recipient will mark each message 
	Examiner recites the same rationale to combine used for claim 15.

As to Claim 23, Guha-Lipton discloses the client device of claim 22 the timer setting automatically causes the recap view to be displayed again each day at the notification time (Paragraph [0046] of Lipton discloses the monitoring process can set arbitrary parameters to determine when to check for completion of a required action. This monitoring process will make periodic checks to determine whether the recipient has completed the required action, step 69. These check periods can be arbitrarily created, can be based on information attached to the original message or can be established by the message recipient.  If in step 69, the determination is that the recipient has not taken action, step 70 sends a response reminder to the recipient that an action is required for that message. The steps 68, 69 and 70 can be periodically repeated until the recipient performs the action required in the message). 

As to Claim 24, Guha-Lipton discloses the client device of claim 22, wherein each thread corresponds to communication with a different client device corresponding to a different user (Paragraphs [0174]-[0176] of Guha discloses embodiments have built an email dashboard for users to access email by different criteria.  Action Items--sorted by those that have been flagged to have action items as shown in the smartphone embodiment of FIG. 14.  Figure 14 of Guha discloses being able to select an action item criteria.  Paragraphs [0163]-[0166] of Guha discloses all emails are flagged with specific symbols or flags on the client email display.  “Lightning bolt”: represents an Action Item email which contains a question or request that needs a response from the user.  Figure 11 of Guha discloses presenting emails). 

Claims 18, 21, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guha-Lipton and further in view of Vemuri.

As to Claim 18, Guha-Lipton discloses the method of claim 15, further comprising: 
determining that the first client device has replied to a first message of the messages that require reply (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices); and 
removing the first message from the recap view (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices).  

	Examiner recites the same rationale to combine used for claim 6.

As to Claim 21, Guha-Lipton-Vemuri discloses the method of claim 20, further comprising: 
sending an indicator to the server to notify the server of the scheduled reply to the first message (Paragraphs [0061] and [0062] of Vemuri disclose the task removal unit 405 may be configured to manage removal of tasks from that list automatically, based on specific user actions or system inferences. Example user actions include: a) The user makes a non-trivial response to the message). 

As to Claim 25, Guha-Lipton discloses the client device of claim 22, wherein the at least one processor is further operative to: 
determine that the client device has sent a reply to a first message of the messages requiring reply (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices); and 
remove the first message from the recap view (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the . 
Vemuri further discloses this.  Paragraphs [0061] and [0062] of Vemuri disclose the task removal unit 405 may be configured to manage removal of tasks from that list automatically, based on specific user actions or system inferences. Example user actions include: a) The user makes a non-trivial response to the message.
	Examiner recites the same rationale to combine used for claim 6.

As to Claim 27, Guha-Lipton discloses the client device of claim 22, wherein the at least one processor is further operative to: 
detect user input to select a first message shown in the recap view (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices); 
determine that the user has scheduled a reply to the first message (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices); and 
remove the first message from the recap view (Paragraph [0087] of Guha discloses all email processing functions from analytics to user actions or follow-up activities may be done by the server, and a user management module may manage synchronization of the user's actions and follow-ups across multiple messaging client devices). 

	Examiner recites the same rationale to combine used for claim 6.

As to Claim 28, Guha-Lipton-Vemuri discloses the client device of claim 27, wherein the at least one processor is further operative to: 
send an indicator to the server to notify the server of the scheduled reply to the first message (Paragraphs [0061] and [0062] of Vemuri disclose the task removal unit 405 may be configured to manage removal of tasks from that list automatically, based on specific user actions or system inferences. Example user actions include: a) The user makes a non-trivial response to the message).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456